   Case 1:20-cv-00101-UNA Document 1 Filed 01/22/20 Page 1 of 6 PageID #: 1


                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 Boland Marine & Industrial, LLC,                  §
                                                   §
        Plaintiff,                                 §
                                                   §   CIVIL ACTION NO.:
 vs.                                               §
                                                   §   IN ADMIRALTY, Rule 9(h)
 Bouchard Transportation Co., Inc.,                §
                                                   §
        Defendant,                                 §
                                                   §
 and                                               §
                                                   §
 Apex Oil Company                                  §
                                                   §
 Delaware City Refining Company LLC                §
                                                   §
 Gulf Oil Corporation                              §
                                                   §
 Gulf Oil Limited Partnership                      §
                                                   §
 Laurel Shipping LLC                               §
                                                   §
 PBF Energy, Inc.                                  §
                                                   §
 PBF Energy Partners LP                            §
                                                   §
 PBF Energy Company LLC                            §
                                                   §
 Trafigura Trading                                 §
                                                   §
 Trafigura AG                                      §
                                                   §
 Valero Refining and Marketing Company             §
                                                   §
 Valero Refining Company                           §
                                                   §
          Garnishees.                              §

             VERIFIED COMPLAINT WITH REQUEST FOR ISSUE OF
           PROCESS OF MARITIME ATTACHMENT AND GARNISHMENT

       Boland Marine & Industrial, LLC (“Boland Marine”) brings this action against Bouchard

Transportation Co., Inc. (“Bouchard”) quasi in rem pursuant to Supplemental Rule B for Certain
   Case 1:20-cv-00101-UNA Document 1 Filed 01/22/20 Page 2 of 6 PageID #: 2


Admiralty and Maritime Claims, requesting the issue of writs of maritime attachment and

garnishment including to within named Garnishees and states as follows:

                                       Jurisdiction and Venue

        1.       This is an action within this Court’s admiralty jurisdiction pursuant to 28 U.S.C. §

1333 and is an admiralty or maritime claim within Fed. R. Civ. P. 9(h).

        2.       Venue is proper in this District because within named Garnishees are, within the

meaning of Supplemental Rule B, located, can be found, and/or can be served with process in

this District.

        3.       Venue is also proper in this District because Defendant’s property is or soon will

be in this District, namely, accounts payable to defendant.

        4.       Defendant cannot be found in this District within the meaning of Supplemental

Rule B.

                                             The Parties

        5.       Boland Marine is a Louisiana limited liability company with its principal place of

business in Orleans Parish, Louisiana and provides berthing/dockages, security, vessel repairs,

equipment, labor, maintenance, other services and vessel parts to commercial customers and

vessels at various locations in the Gulf South including the Perry Street Wharf and the Poland

Avenue Wharf in the Port of New Orleans.

        6.       Bouchard is a New York business entity which owns and operates several

tugboats and barges (herein, the Vessels”) operating throughout the navigable waters of the

United States.

        7.       Garnishees each are entities with offices or agents located in this District which,

on information and belief as detailed below, Boland Marine reasonably believes hold accounts

which are the property of and/or owing to Bouchard.



                                                 -2-
   Case 1:20-cv-00101-UNA Document 1 Filed 01/22/20 Page 3 of 6 PageID #: 3


                                               Facts

       8.      Pursuant to requests by defendant Bouchard which included agreed pricing, Boland

Marine provided berthing/dockage, security, labor, materials, equipment, repairs and other related

services (collectively hereafter “work”) to the Vessels while docked at the Perry Street Wharf or

Poland Avenue Wharf in the Port of New Orleans in the principal amount of $1,452,150.00. The

Bouchard Vessels, and invoiced work amounts which Boland Marine provided to each, are the

following:

               TUG LINDA LEE/ BARGE 205                              $28,330
               TUG RALPH/ BARGE 230                                 $934,170
               TUG DANIELLE/ BARGE 245                              $163,290
               TUG KIM/ BARGE 270                                   $104,860
               TUG BOUCHARD GIRLS/ BARGE B295                       $217,000
               TUG GEORGE BETZ                                        $4500

                                      Total:                      $1,452,150.00

       9.      Boland Marine provided the above-described work for the benefit of the Vessels

and Bouchard, all of which was performed by Boland Marine in a good and workmanlike manner

and accepted and utilized by Bouchard.

       10.     Pursuant to the parties’ agreement and course of dealing, Boland Marine invoiced

Bouchard for Boland Marine’s work provided to Vessels in the principal amount of $1,452,150.00,

which, despite amicable demand, and in breach of the parties’ contract, remains unpaid.

       11.     The work and invoices by Boland Marine to Bouchard constitute maritime

contracts, which Bouchard breached by failing to pay Boland Marine.

       12.     Based on Bouchard’s breach and non-payment, Boland Marine is entitled to

recovery against Bouchard the principal overdue amount of $1,452,150.00, interest at the rate of

1.5% per month, all costs of these proceedings and reasonable attorneys’ fees pursuant to the terms

of Boland Marine’s invoices and the parties’ course of dealing.




                                               -3-
   Case 1:20-cv-00101-UNA Document 1 Filed 01/22/20 Page 4 of 6 PageID #: 4


          13.    In the alternative, Boland Marine is entitled to recovery against Bouchard in the

principal amount of $1,452,150.00, interest at the rate of 1.5% per month, all costs of these

proceedings and reasonable attorneys’ fees under equitable principles including the doctrine of

quantum meruit or unjust enrichment and the terms of Boland Marine’s invoices (and the parties’

course of dealing.

                                Count I – Breach of Maritime Contract

          10.    Boland Marine incorporates the above paragraphs as if fully set forth herein.

          11.    Bouchard breached its maritime contracts with Boland Marine as set out above.

Despite repeated demand, Boland Marine remains unpaid.

          12.    Boland Marine therefore demands judgment, as set out more fully below.

                   Count II: Maritime Attachment and Garnishment (Rule B)

          13.    Boland Marine incorporates the above paragraphs as if specifically set forth

herein.

          14.    Boland Marine seeks issue of process of maritime attachment so that it may

obtain payment for the amounts due to it under the Charter.

          15.    No security for Boland Marine’s claims has been posted by Bouchard or anyone

acting on its behalf to date.

          16.    Bouchard cannot be found within this District within the meaning of Rule B, but

is believed to have, or will have during the pendency of this action, property and/or assets in this

jurisdiction consisting of cash, funds, freight, hire, and/or credits in the hands of garnishees in

this District.

                                          Prayer for Relief

          WHEREFORE, Boland Marine prays:




                                                 -4-
   Case 1:20-cv-00101-UNA Document 1 Filed 01/22/20 Page 5 of 6 PageID #: 5


       A.      That in response to Count I, process of maritime attachment be issued to garnish

and attach property of Bouchard in the principal amount of at least $1,631,799.92, plus

attorneys’ fees, interest and costs of at least $100,000 for a total amount of $1,731,799.92 as

detailed above;

       B.      That in response to Count II, since Defendant cannot be found within this District

pursuant to Supplemental Rule B, this Court issue an Order directing the Clerk to issue Process

of Maritime Attachment and Garnishment pursuant to Rule B attaching all of Bouchard’s

tangible or intangible property or any other funds held by within named Garnishees and any

further garnishee, up to the amount of at least the amount demanded herein to secure Boland

Marine’s claims, and that all persons claiming any interest in the same be cited to appear and,

pursuant to Supplemental Rule B, answer the matters alleged in the Verified Complaint;

       C.      That as provided in Supplemental Rule B, that such person over 18 years of age

be appointed as moved for herein pursuant to Supplemental Rule B and Fed. R. Civ. P. 4(c) to /

       D.      That this Court award Boland Marine such other and further relief that this Court

deems just and proper.

                                            YOUNG CONAWAY STARGATT
                                            & TAYLOR LLP

 OF COUNSEL
                                             /s/ Timothy Jay Houseal
 J. Stephen Simms                            Timothy Jay Houseal (Del. Bar ID No. 2880)
 Simms Showers LLP                           Rodney Square
 201 International Circle, Ste. 250          1000 North King Street
 Baltimore, Maryland 21030                   Wilmington, DE 19801
 Telephone:     (410) 783-5795               (302) 571-6682
 Facsimile:     (410) 510-1789               thouseal@ycst.com
 jssimms@simmsshowers.com                    Attorneys for Boland Marine & Industrial, LLC

Dated: January 22, 2020




                                               -5-
   Case 1:20-cv-00101-UNA Document 1 Filed 01/22/20 Page 6 of 6 PageID #: 6



                                         VERIFICATION

       I am a Partner of the law firm Simms Showers LLP, counsel to Plaintiff.

       The facts alleged in the foregoing complaint are true and correct to the best of my

knowledge and information based upon the records of Plaintiff made available to me by Plaintiff.

Authorized officers of Plaintiff are not readily available in this District to make verifications on

Plaintiff’s behalf. I am authorized to make this verification on Plaintiff’s behalf.

       I hereby certify that:

       1)      the facts alleged in the foregoing complaint set out a claim against the Defendants

which is cognizable in admiralty.

       2)      I caused a search to be made of electronic records and Directory Assistance for

addresses and telephone numbers in this District and also for any corporate registration of

defendants in the State of Delaware. There is no record of any general or resident agent authorized

to accept service of process for Defendant in this District.

       3)      property belonging to the Defendant is present or will soon be present in the district;

and

       4)      there is no statutory or general maritime law prohibition to the attachment.

                                              Pursuant to 28 U.S.C. § 1746(1), I solemnly declare
                                              under penalty of perjury that the foregoing is true and
                                              correct.

                                              Executed on January 22, 2020.


                                               /s/ J. Stephen Simms
                                              J. Stephen Simms




                                                -6-
